UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-148076 RAPTOR TECHNOLOGY GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-8-182 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 7064 Sampey Road Groveland Florida 34736 321-274-9675 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x Number of common shares outstanding at June 30, 2011 was 70,026,538. Table of Contents Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Result of Operations. 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4.Controls and Procedures. 19 PART II – OTHER INFORMATION 19 Item 1.Legal Proceedings. 19 Item 1A.Risk Factors. 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3.Defaults Upon Senior Securities. 19 Item 4.[Removed and Reserved] 20 Item 5.Other Information. 20 Item 6.Exhibits 20 EXPLANATORY NOTE On January 3, 2011, the Registrant [formerly Giddy-Up Productions, Inc., a Nevada Corporation] changed its name from Giddy-Up Productions, Inc. to Raptor Technology Group, Inc. (“RAPT”) in anticipation of the reorganization withRaptor Fabrication and Equipment, Inc., a Florida Corporation (“RFAB”). On June 30, 2011, the parties completed the Plan of Merger and Reorganization and directed management to file any required documentation to complete the merger as of that date. All parties have undertaken to make all required share/ownership exchanges and issuances effective as of that date. All business operations of Raptor Fabrication and Equipment, Inc., a Florida Corporation continue and have become the operations of Raptor Technology Group, Inc. (the “Company”), however the separate existence of Raptor Fabrication and Technology, Inc. ceased to exist as a result of being the disappearing entity pursuant to the merger. The terms “the Company,” “we,” “us,” and “our” refer to RAPT and RFAB, after giving effect to the Merger, unless otherwise stated or the context clearly indicates otherwise. The term “RAPT” refers to Raptor Technology Group, Inc., a Nevada Corporation before giving effect to the Merger, and the term “RFAB” refers to Raptor Fabrication and Equipment, Inc., a Florida Corporation before giving effect to the Merger. On June 30, 2011 we changed our fiscal year end to December 31 to match that of RFAB. This Quarterly Report on Form 10-Q contains the financial statements of RFAB for the period ended June 30, 2011who has become the accounting acquirer on a going forward basis. 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. RAPTOR TECHNOLOGY GROUP, INC. UNAUDITED CONDENSED BALANCE SHEETS (Expressed in US dollars) June 30, 2011 December 31, 2010 (Unaudited) Assets Current assets Cash $ $ Accounts receivable Inventory Total current assets Property and equipment, net Other assets Security deposit Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities Accounts payable and accrued expenses $ $ Billings in excess of costs Loan payable - related party - Loans payable - Note payable - related party Derivative liabilities - Current portion of long term debt Total current liabilities Long term debt, net of current portion Total liabilities Stockholders' equity (deficit) Preferred stock. $0.0001 par value, 100,000,000 shares authorized, -0- shares issued and outstanding Common stock, par value $0.0001 per share, authorized, issued and outstanding100,000,000 shares authorized;70,026,538 shares outstanding at June 30, 2011 and 42,000,000 shares outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these unaudited condensed financial statements. 3 Table of Contents RAPTOR TECHNOLOGY GROUP, INC. UNAUDITED CONDENSED STATEMENTS OF OPERATIONS (Expressed in US dollars) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues $ Cost of revenues ) - ) - Gross profit Operating expenses Professional services Payroll Rent Other general and administrative expenses Total operating expenses Loss from operations ) Other income (expenses) Interest expense ) Change in fair value of derivative liabilities ) - ) - Interest income - 3 - 26 Net loss before income tax ) Income tax expense - Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to these unaudited condensed financial statements. 4 Table of Contents RAPTOR TECHNOLOGY GROUP, INC. UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS (Expressed in US dollars) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of loan fee - Stock based compensation - Changes in fair value of derivative liabilities - Net changes in operating assets and liabilities: Accounts receivable - ) Employee advances - ) Inventory Construction in progress Prepaid expenses and other current assets - Accounts payable and accrued expenses Net cash provided by (used in) operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on notes payable - Principal reduction on notes payable ) ) Distributions to shareholders, net ) ) Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cashand cash equivalents ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period $ $ Supplemental disclosure of cash flow activity: Cash paid during the period for income taxes $
